 Case 3:20-cv-00641-NJR Document 47 Filed 11/04/20 Page 1 of 3 Page ID #259




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORNELIUS PURNELL,

                       Plaintiff,

 v.                                               Case No. 20-cv-641-NJR

 WEXFORD HEALTH SOURCES, et al.,

                       Defendants.


                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Plaintiff Cornelius Purnell’s motion for leave to

appeal judicial decision and reconsider (Doc. 33), which the Court construes as a motion to

reconsider. Plaintiff requests that the Court reconsider its Order dismissing the Illinois

Department of Corrections (“IDOC”) and Shawnee Correctional Center (Doc. 24).

       Although Purnell fails to set forth the procedural basis for his motion to reconsider,

the Seventh Circuit has held that a motion challenging the merits of a district court order will

automatically be considered as having been filed pursuant to Rule 59(e) or Rule 60(b) of the

Federal Rules of Civil Procedures. See, e.g., Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994).

“[W]hether a motion filed within [28] days of the entry of judgment should be analyzed

under Rule 59(e) or Rule 60(b) depends on the substance of the motion, not on the timing or

label affixed to it.” Obriecht v. Raemisch, 517 F.3d 489, 493 (7th Cir. 2008) (emphasis in the

original) (citing Borrero v. City of Chicago, 456 F.3d 698, 701-02 (7th Cir. 2006) (clarifying that

“the former approach-that, no matter what their substance, all post-judgment motions filed

within [28] days of judgment would be considered as Rule 59(e) motions – no longer

                                          Page 1 of 3
 Case 3:20-cv-00641-NJR Document 47 Filed 11/04/20 Page 2 of 3 Page ID #260




applies”)). Nevertheless, a motion to reconsider filed more than 28 days after entry of the

challenged order “automatically becomes a Rule 60(b) motion.” Hope v. United States, 43 F.3d

1140, 1143 (7th Cir. 1994) (citing United States v. Deutsch, 981 F.2d 299, 301 (7th Cir. 1992)); see

also Talano v. N.W. Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001).

       The Court finds that Purnell’s motion falls under Rule 59(e) given the timing of the

motion (within 28 days of the relevant Order) and the nature of his arguments. A motion to

alter or amend judgment filed pursuant to Rule 59(e) may only be granted if a movant shows

there was a mistake of law or fact, or presents newly discovered evidence that could not have

been discovered previously. Matter of Prince, 85 F.3d 314, 324 (7th Cir. 1996), reh’g and

suggestion for reh’g en blanc denied, cert. denied 519 U.S. 1040; Deutsch v. Burlington N. R. Co., 983

F.2d 741 (7th Cir. 1993). “‘[M]anifest error’ is not demonstrated by the disappointment of the

losing party. It is the wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal citations

omitted). A movant may not use a Rule 59(e) motion to present evidence that could have

been submitted before entry of the judgment. Obriecht, 517 F.3d at 494 (citing Sigsworth v. City

of Aurora, Ill., 487 F.3d 506, 512 (7th Cir. 2007)).

       Purnell argues that the Court should not have dismissed IDOC and Shawnee

Correctional Center because they are proper parties. He argues that they should be treated

as private, for profit foreign corporations and should be treated like local municipalities,

capable of being sued for their policies, procedures, and practices. Although Purnell argues

that IDOC and Shawnee are corporations, he offers nothing to support that assertion.

Purnell’s reliance on Shields v. Illinois Department of Corrections, 746 F.3d 782 (7th Cir. 2014), is

also misplaced. Although in Shields, the Seventh Circuit found that a private corporation

                                            Page 2 of 3
 Case 3:20-cv-00641-NJR Document 47 Filed 11/04/20 Page 3 of 3 Page ID #261




could be sued under Monell v. Department of Social Services, 436 U.S. 658 (1978), the case did

not hold that IDOC was a private corporation. Shields, 746 F.3d at 794-96. The case, instead,

focused on claims against Wexford Health Sources, Inc.

       Instead, both IDOC and Shawnee are state agencies. As previously stated by the Court

in its threshold order (Doc. 24), the Supreme Court has held that “neither a State nor its

officials acting in their official capacities are ‘persons’ under § 1983.” Will v. Mich. Dep't of

State Police, 491 U.S. 58, 71 (1989). See also Wynn v. Southward, 251 F.3d 588, 592 (7th Cir.2001)

(Eleventh Amendment bars suits against states in federal court for money damages); Billman

v. Ind. Dep't of Corr., 56 F.3d 785, 788 (7th Cir.1995) (state Department of Corrections is

immune from suit by virtue of Eleventh Amendment); Hughes v. Joliet Corr. Ctr., 931 F.2d 425,

427 (7th Cir.1991) (same); Santiago v. Lane, 894 F.2d 219, 220 n. 3 (7th Cir.1990) (same).

Similarly, Purnell cannot maintain his claim against Shawnee because it is a division of IDOC,

a state government agency. Based on this authority, IDOC and Shawnee are not “person[s]”

within the meaning of the Civil Rights Act. See Will, 491 U.S. at 71. Thus, the Court stands by

its previous ruling.

       Accordingly, Purnell’s motion to reconsider (Doc. 33) is DENIED.

       IT IS SO ORDERED.

       DATED: November 4, 2020


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                          Page 3 of 3
